Case 1:20-cv-06850-LGS-KHP Document 52 Filed 04/07/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

aoe Se a ee ee ee ee ee ee mee ee eee eee ene ee = X-----

ARNULFO MALDONADO, SANTIAGO HERRERA,
JORGE LEYVA CABRERA, and DOMINGO JUAREZ,
individually and on behalf of others similarly situated,
Plaintiff,
-against-
TAVERNA KYCLADES IST AVE

(D/B/A TAVERNA KYCLADES)
and THEMIOS PAPADOPOULOS ,

Defendants.

STATE OF NEW YORK )
)SS.:
COUNTY OF NEW YORK )

FIDEL LOZANO, being duly sworn, deposes and says:

AFF IDAVIT OF
SERVICE

Case No. 1:20-cv-06850-LGS-KHP

Deponent is not a party to this action and is over the age of eighteen years and resides in the State of New

York.

On April 7, 2021, | mailed copies of Judge Lorna G. Schofield (Dkt. No. 50), via First Class Mail through the

United States Postal Service to:

SANTIAGO HERRERA
209 3" Ave Apt E3
NEW YORK, NEW YORK 10003

Sworn to before me on this
7 of April 2021

i ae a ey

Notary Public

MICHAEL FAILLACE

N
NOTARY puBLic-STATE OF
No. 0

qualified In ™
; Expl
say Commission

 

idet Lozan6|
